DETAILED ACTION
This communication is in response to the amendment filed 11/17/21 in which claims 1 and 7 were amended. Claims 1-9 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “us[ing] the location metadata to establish that the captured image was obtained while the user was present within the geographic area during the event.” Applicant’s specification merely describes using metadata to determine that an image was captured during an event, not determining whether a user was present at a certain location during an event. Appropriate correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2014/0280278 A1; published Sep. 18, 2014) in view of Makki (US 2014/0372436 A1; published Dec. 18, 2014).

Regarding claim 1, Harris discloses [a] method of reducing filtering and composing steps, by utilizing a data store that associates multiple context images with a geographical area; the method comprising: (Harris, paragraph 5, teaches a method for augmenting a view of a physical space of one or more geographically definable locations with social media and/or content originating from one or more geo-locations; Harris, paragraph 9, teaches that the view includes an image that is stored but includes the location at which the view was taken)
while a user operates a media capture device at a first location within the geographical area; the media capture device (1) captures an image, and (2) promptly associates the user-captured image with location metadata corresponding to the first location; (Harris, paragraph 9, teaches capturing a view of a physical space including an image and a location at which the view was taken for stored implementations); Harris teaches that the captured content is automatically tagged with a user identification, date/time information related to the content (e.g., a data and/or time that indicates when the content was created, uploaded, etc.), geographic information that specifies a location where the content was created, etc. Id., paragraph 24)
carrying the media capture device to a second location outside of the geographical area; (Harris, paragraph 9, teaches that the view includes an image that is stored but includes the location at which the view was taken)
while the media capture device is at the second location, outside of the geographical area and at a time after an event associated with the geographical area has concluded, using the media capture device to: (Harris, paragraph 13, teaches the processing is performed at a device used to display the view of the physical space or at another device; Harris, paragraph 53, teaches that the augmented reality module identifies social media and/or other content that was created from the particular geo-location, i.e., at some point in time later than the time social media content was created; the social media content is filtered using various geofeed parameters (e.g., hashtags) (see paragraph 8))
(1) use the location metadata to establish that the captured image was obtained while the user was present within the geographic area during the event, thereby allowing the user to access the multiple context images associated with the event at the geographical area from the data store; (Harris, paragraph 7, teaches obtaining content contextual information that describes the context in which the social media content was created, the contextual information including a geo-location; content context module obtains the contextual information available as the Exchangeable Image File (“EXIF”) data embedded in images from the user who created the content; Harris, paragraph 8, teaches determining social media content that is to augment the view of the physical space based on contextual information e.g., the social media content is filtered using various geofeed parameters (e.g., geo-location, hashtags, identification of types of content, content providers, etc.); Harris, paragraph 11, teaches that the augmented reality module compares the content contextual information and the reality contextual information (thereby confirming that the user was present within the geographic area corresponding to the social media content))
 (2) select a context image from among the accessed multiple context images; and (Harris, paragraph 11, teaches comparing the content contextual information and the reality contextual information to determine a match between the content contextual information and the reality contextual information; Harris, paragraph 12, teaches determining that the social media content was created from the geo-location of the physical space being viewed)
 (3) combine the selected context image with the user-captured image to produce a composite image (Harris, paragraph 12, teaches augmenting the view of the physical space with the social media content).
Harris, paragraph 13, teaches the processing is performed at a device used to display the view of the physical space or at another device. Yet, Harris does not expressly disclose carrying the media capture device to a second location outside of the geographical area.  Harris, paragraph 9, teaches that the view includes an image that is stored but includes the location at which the view was taken. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris to perform the augmentation of a captured image at a location other than the location at which the image was captured, at least because the processing may be performed at a device other than the capturing device and the location information is included in the captured image. 
Harris, paragraph 9, teaches capturing a view of a physical space including an image being displayed in real-time through a camera lens, an image that is stored and displayed and includes contextual information that describes the context of the view of the physical space including a geo-location of the physical space (e.g., a current location for real-time implementations and a location at which the view was taken for stored implementations); Harris teaches that the captured content is automatically tagged with a user identification, date/time information related to the content (e.g., a data and/or time that indicates when the content was created, uploaded, etc.), geographic information that specifies a location where the content was created, etc. Id., paragraph 24. Yet, Harris does not expressly disclose using the contextual information associated with a stored image to determine that the image was captured while the user was present within a geographic area during an event. However, Makki teaches returning a matching event based on a timestamp and a GPS stamp for a digital asset. Paragraphs 24, 35. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris to use the contextual information associated with the captured image to determine a matching event. Doing so 

Regarding claim 2, Harris, in view of Makki, discloses the invention of claim 1 as discussed above. Harris further discloses wherein the composite image is circulated to social media friends of the user (Harris, paragraph 43, teaches sharing a geofeed via a content provider such as a social media provider, email, SMS text, etc.).

Regarding claim 3, Harris, in view of Makki, discloses the invention of claim 1 as discussed above. Harris further discloses wherein the context image comprises at least one of a sensory expression, and a graphic overlay (Harris, paragraph 50, teaches the augmented reality space is overlaid onto, embedded within, or otherwise displayed alongside the physical space such that graphical objects displayed on augmented reality space coincide with locations on physical space).

Regarding claim 4, Harris, in view of Makki, discloses the invention of claim 3 as discussed above. Harris further discloses wherein context image comprises a composing parameter (Harris, paragraph 35, teaches the social media content that is to augment the view of the physical space is filtered in and/or out using various geofeed parameters (e.g., hashtags, identification of types of content, content providers, etc.) such as to indicate that certain content be included and/or excluded from consideration for augmenting the view of the physical space).

Regarding claim 5, Harris, in view of Makki, discloses the invention of claim 4 as discussed above. Harris  further discloses wherein the composing parameter comprises at least one of a product, a set of dates, a set of times, and a restriction (Harris, paragraph 31, teaches a geofeed definition that describes a geofeed such that a geofeed may be dynamically generated based on the geofeed definition; Harris, paragraph 35, teaches the social media content that is to augment the view of the physical space is filtered in and/or out using various geofeed parameters (e.g., hashtags, identification of types of content, content providers, etc.) such as to indicate that certain content be included and/or excluded from consideration for augmenting the view of the physical space).

Regarding claim 6, Harris, in view of Makki, discloses the invention of claim 1 as discussed above. Harris further discloses wherein inclusion in the data store of at least some of the multiple context images are sponsored by a third-party merchant (Harris, paragraph 32, teaches aggregating content from content providers in relation to the geofeed and store the content in association with a geofeed identifier; Harris, paragraph 33, teaches accessing content from a social media platform).

Regarding claim 7, Harris discloses [a] method of reducing steps for a user to incorporate location-relevant context images into a social media post, the method comprising: (Harris, paragraph 5, teaches a method for augmenting a view of a physical space of one or more geographically definable locations with social media and/or content originating Harris, paragraph 9, teaches that the view includes an image that is stored but includes the location at which the view was taken)
while a media capture device is located inside a designated geographical area during an event, using a media capture device to (1) capture an image, and (2) use location metadata from the media capture device to establish that the image was captured within the designated geographical area during the event, thereby rendering the user eligible to receive a selection of context images identified by a third-party source as being associated with the event occurring within the geographical area, (Harris, paragraph 8, teaches that the social media content that is to augment the view of the physical space is determined based on contextual information. The social media content filtered using geofeed parameters (e.g., hashtags, identification of types of content, content providers, etc.). Thus, e.g., a hashtag indicating an event is interpreted as metadata used to establish that the image was captured during the event. Harris, paragraph 9, teaches capturing a view of a physical space including an image being displayed in real-time through a camera lens, an image that is stored and displayed and includes contextual information that describes the context of the view of the physical space including a geo-location of the physical space (e.g., a current location for real-time implementations and a location at which the view was taken for stored implementations); the association of geolocation data with the captured image is interpreted as the claimed establishing that the image was captured within the designated geographic area; Harris, paragraphs 12-13, teaches comparing the geolocation information of the augmentation content with the geolocation information of the captured image and determining a match before augmenting the view of the physical space with the social media content, thus disclosing the 
while the user is located outside a geographical area, (1) selecting a context image from the selection of context images, and (2) combining the selected context image with the user-captured image to produce a composite image; and (Harris, paragraph 11, teaches comparing the content contextual information and the reality contextual information to determine a match between the content contextual information and the reality contextual information; Harris, paragraph 12, teaches determining that the social media content was created from the geo-location of the physical space being viewed; Harris, paragraph 34, teaches that the contextual information describes the context in which the social media content was created; the contextual information for the content includes a geo-location; the contextual information is obtained from the content itself, such as when the contextual information is available as EXIF data embedded in images, from the social media content provider and/or from other sources (e.g., the user who created the content) (the image capture device that generated the social media content with the embedded location information is interpreted as the claimed third-party source))
distributing the composite image in the social media post (Harris, paragraph 43, teaches sharing a geofeed via a content provider such as a social media provider, email, SMS text, etc.).
Harris, paragraph 13, teaches the processing is performed at a device used to display the view of the physical space or at another device. Yet, Harris does not expressly disclose selecting a context image while the user is located outside a geographical area. However, Harris, paragraph 9, teaches that the view includes an image that is stored but includes the location at which the view was taken. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris to perform the augmentation of a captured image at a location other than the location at which the image was captured, at least because the processing may be performed at a device other than the capturing device and the location information is included in the captured image. 
Harris, paragraph 9, teaches capturing a view of a physical space including an image being displayed in real-time through a camera lens, an image that is stored and displayed and includes contextual information that describes the context of the view of the physical space including a geo-location of the physical space (e.g., a current location for real-time implementations and a location at which the view was taken for stored implementations); Harris teaches that the captured content is automatically tagged with a user identification, date/time information related to the content (e.g., a data and/or time that indicates when the content was created, uploaded, etc.), geographic information that specifies a location where the content was created, etc. Id., paragraph 24. Yet, Harris does not expressly disclose using the contextual information associated with a stored image to determine that the image was captured while the user was present within a geographic area during an event. However, Makki teaches returning a matching event based on a timestamp and a GPS stamp for a digital asset. Paragraphs 24, 35. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris to use the contextual information associated with the captured image to determine a matching event. Doing so 

Regarding claim 8, Harris, in view of Makki, discloses the invention of claim 7 as discussed above. Harris further discloses wherein the production of the composite image comprises generating at least one of a future context image and a sample user-captured image, to create a template for a future event (Harris, paragraph 22, teaches that the geofeed includes a collection of content aggregated from various content providers, that is relevant to a geographically definable location; the content providers include, e.g., social media providers, online knowledge databases, and/or other providers that can distribute content relevant to a geo location; Harris, paragraph 24, teaches the content is automatically tagged with information, including geographic information that specifies a location where the content was created, uploaded, etc.; editing software allows a user to embed or otherwise manually include information along with the content after the content was created (the content with the tagging information is interpreted as the claimed future context image)).

Regarding claim 9, Harris, in view of Makki, discloses the invention of claim 8 as discussed above. Harris further discloses wherein the user is restricted from circulating the composite image until the user captures a user-captured image with metadata corresponding to the second location (Harris, paragraph 12, teaches determining that the social media content was created from the geo-location of the physical space being viewed and then augmenting the view of the physical space with the social media content). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/             Examiner, Art Unit 2178